SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (this “Agreement”) is dated October 2,
2015, by and among VICKIE HOULLIS (“Officer”), SUNSHINE BANCORP, INC. (the
“Company”) and SUNSHINE BANK (the “Bank”).
 
WHEREAS, Officer is currently employed as Senior Vice President, Chief Financial
Officer and Corporate Secretary of the Company and Human Resources Director and
Corporate Secretary of the Bank; and
 
WHEREAS, Officer has notified the Company and the Bank of her intention to
voluntarily resign from employment with the Company and the Bank; and
 
WHEREAS, the Company and the Bank have agreed to accept Officer’s resignation
from employment with the Company and the Bank; and
 
WHEREAS, the Company, the Bank and Officer desire to set forth the terms of
Officer’s separation in this Agreement, including the severance amounts to be
payable to Officer.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, it is
agreed as follows:
 
1.           Resignation.  Effective as of October 2, 2015 (the “Date of
Termination”), Officer hereby voluntarily resigns as Senior Vice President,
Chief Financial Officer and Corporate Secretary of the Company and Human
Resources Director and Corporate Secretary of the Bank.
 
2.           Severance Payments and Benefits.
 
(a)           Accrued Obligations.  The Bank shall pay or provide Officer any
Accrued Obligations as of her Date of Termination.  “Accrued Obligations” means:
(i) any accrued and unpaid base salary of Officer through the Date of
Termination, payable pursuant to the Bank’s standard payroll policies; (ii)  any
compensation and benefits to the extent payable to Officer based on Officer’s
participation in any compensation or benefit plan, program or arrangement of the
Bank or the Company through the Date of Termination; (iii) any expense
reimbursement to which Officer is entitled under the Bank’s standard expense
reimbursement policy (as applicable); and (iv) cash in lieu of any accrued and
unused vacation and/or sick time.  The payment of any Accrued Obligations
pursuant to subparagraphs (i) and (iv) hereof shall be made on the Bank’s first
normal payroll date following the Date of Termination.
 
(b)           Severance.  The Bank shall pay to Officer a cash lump sum payment
equal to $144,200.  Such payment shall be made on the Bank’s first normal
payroll date after January 1, 2016 (the “Severance Payment Date”).
 
(c)           Continued Health Coverage.  Officer and Officer’s dependents (if
applicable) participating in the Bank’s group heath coverage plan on the Date of
Termination, at her election, shall have the right to continue to participate in
such group health coverage plan under and pursuant to the applicable
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for such periods as may be permitted under applicable law.  If Officer
elects to continue such group health coverage, Officer shall be responsible for
the payment of all applicable premiums associated with such continued coverage,
except that the Bank shall reimburse Officer for the monthly premiums associated
with such coverage during the first six months of the COBRA period (not to
exceed $600 per month) following Officer’s Date of Termination.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Cash in Lieu of ESOP Contribution.  The Bank shall pay Officer
$6,914 on the Bank’s first normal payroll date following the Date of
Termination, which shall be paid in lieu of any contributions to be received by
Officer under the Sunshine Bank Employee Stock Ownership Plan for the plan year
ended December 31, 2015 assuming Officer remained employed with the Bank as of
such date.
 
(e)           Continued Terms of Mortgage Loan.  The terms of any outstanding
mortgage loan between the Bank and Officer as of the Date of Termination shall
remain in effect, unless modified in writing by an agreement between the parties
or by applicable law.
 
(f)           Letter of Reference.  As requested by Officer, the Company and/or
the Bank shall provide a letter of reference to prospective employers of Officer
in the form attached hereto as Exhibit A.
 
(g)           Unemployment Benefits.  Neither the Company nor the Bank shall
challenge or contest any claim made by the Officer for unemployment compensation
or benefits under applicable law.
 
3.           SERP.
 
(a)           No Further Contributions.  Following the Date of Termination, no
further Contributions shall be made to Officer’s Deferral Account established by
the Bank pursuant to the Supplemental Executive Retirement Plan Agreement
between the Bank and Officer dated September 22, 2011 (the “SERP”).
 
(b)           Benefit Amount.  The Bank shall pay Officer 100% of her Deferral
Account balance as of the Date of Termination in accordance with Section 4.2 of
the SERP (such that Officer shall be deemed 100% vested in her Deferral Account
balance) in full satisfaction of its obligations to Officer under the
SERP.  Pursuant to Section 4.2 of the SERP, the Bank shall pay Officer her
Deferral Account balance in 180 consecutive equal monthly installments
commencing on the Bank’s first normal payroll date on or immediately following
December 1, 2015 and continuing on the first normal payroll date of each month
thereafter (the “Payout Period”).  The beginning balance of Officer’s Deferral
Account is $127,876.43. During the Payout Period, interest shall continue to be
credited to Officer’s Deferral Account at an annual rate equal to the Crediting
Rate (i.e., 6.0%), compounding monthly, until the balance is paid in full.  As a
result, the monthly installment payment is $1,073.73.
 
(c)           Amendment to Section 9.10 of the SERP.  Pursuant to Section 8.1 of
the SERP, Section 9.10 of the SERP is hereby deleted in its entirety and
replaced with the following:
 
“9.10 Forfeiture.  The Officer shall forfeit any non-distributed benefits under
the SERP if within 24 months following the Date of Termination Officer divulges,
discloses or communicates to others in any manner whatsoever, any confidential
information of the Employer, to the knowledge of the Officer, including but not
limited to, the names and addresses of customers or prospective customers, of
the Employer, as they may have existed from time to time, of work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed for the Employer, earnings or other information
concerning the Employer.  This restriction applies to all information regarding
the Employer, regardless of the source who provided or compiled such
information.  Notwithstanding anything to the contrary, all information referred
to herein shall not be disclosed unless and until it becomes known to the
general public from sources other than the Officer.  The restrictions of this
paragraph shall not apply to any disclosure of otherwise confidential
information that is required to be disclosed by law or by court order or
government order, provided that the Officer: (a) promptly notifies Employer of
any such disclosure requirement so that Employer may seek an appropriate
protective order (or other appropriate protections); and (b) provides reasonable
assistance (at no cost to Officer) in obtaining such protective order or other
form of protection.”
 
 
2

--------------------------------------------------------------------------------

 
(d)           Section 409A of the Code.  Officer’s termination of employment as
of the Date of Termination constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  Officer is not a “specified employee” as defined under Section 409A of
the Code since she was not considered a “key employee” as defined under Section
416(i) of the Code (without regard to Section 416(i)(5) of the Code) at any time
during the 12-month period ending on December 31, 2014 (i.e., the specified
employee identification date).  Therefore, distributions under the SERP are
permitted to be made to Officer before the date which is six (6) months after
the date of separation from service.
 
(e)           Capitalized Terms.  Capitalized terms in this Section 3 that are
not defined in this Agreement shall have the meaning set forth in the SERP.
 
4.           Mutual Release.
 
(a)           Release by Officer.
 
(i)           In consideration of the benefits payable under Sections 2 and 3 of
this Agreement, Officer, Officer’s heirs, executors, administrators, successors
and assigns, hereby fully, finally and forever release and discharge the Bank,
the Company, all parent, subsidiary, related and affiliated companies, as well
as its and their successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Agreement as the “Parties”), of and from all claims, demands,
actions, causes of action, suits, damages, losses, and expenses, of any and
every nature whatsoever, as a result of actions or omissions occurring through
the execution date of this Agreement.  Specifically included in this waiver and
release are, among other things, claims of alleged employment discrimination,
either as a result of the separation of Officer’s employment or otherwise, under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, any other federal, state or local statute, rule, ordinance, or
regulation, as well as any claims for alleged wrongful discharge, negligent or
intentional infliction of emotional distress, breach of contract, fraud,
defamation, or any other unlawful behavior, the existence of which is
specifically denied by the Parties.  The foregoing list is intended to be
illustrative rather than inclusive. Officer waives the rights and claims to the
extent set forth above, and Officer also agrees not to institute, or have
instituted, a lawsuit against the Parties based on any such waived claims or
rights.
 
(ii)           Nothing in Section 4(a)(i) of this Agreement, however, shall be
construed to prohibit Officer from filing a charge or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or comparable state or local agency. Notwithstanding the foregoing,
Officer waives her right to recover monetary or other damages as a result of any
charge or lawsuit filed by Officer or by anyone else on Officer’s behalf,
including a class or collective action, whether or not Officer is named in such
proceeding. Further, nothing in this Agreement is intended to waive Officer’s
entitlement to the payments and benefits set forth under this Agreement and the
SERP, vested or accrued benefits under any tax-qualified employee benefit plan
sponsored by the Bank or Officer’s right to elect COBRA health care continuation
coverage at Officer’s expense (if Officer is eligible for COBRA coverage).
Finally, this Agreement does not waive claims that Officer could make, if
available, for unemployment or workers’ compensation.
     
 
 
 



 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           Officer affirms that the only consideration for Officer signing
this Agreement is that set forth in Sections 2 and 3 of this Agreement, that no
other promise or agreement of any kind has been made to or with Officer by any
person or entity to cause Officer to execute this Agreement, and that Officer
fully understands the meaning and intent of this Agreement, including but not
limited to, its final and binding effect.
 
(iv)           Officer acknowledges that Officer has carefully read and reviewed
this Agreement and has been advised to seek the advice of an attorney, or other
counsel, and Officer had an opportunity to consult with and receive counsel from
an attorney concerning the terms of this Agreement.
 
(v)           Officer understands and is satisfied with the terms and contents
of this Agreement and voluntarily has signed Officer’s name to the same as a
free act and deed.  Officer agrees that this Agreement shall be binding upon
Officer and Officer’s agents, attorneys, personal representatives, heirs, and
assigns.  Officer acknowledges that Officer has been given a period of at least
21 days from date of receipt within which to consider and sign this
Agreement.  To the extent Officer has executed this Agreement less than 21 days
after its delivery to Officer, Officer hereby acknowledges that Officer’s
decision to execute this Agreement prior to the expiration of such 21 day period
was entirely voluntary.

 
(b)           Release by the Company and the Bank.


(i)           The Company, the Bank and all their representatives, officers,
directors, employees in their capacity as representatives of the Company and/or
the Bank hereby generally and completely release, acquit, and discharge Officer
from and against any and all claims.  As used in this Section 4(b)(i), “claims”
means any and all matters relating to Officer’s service as an employee and
officer of the Company and the Bank, the termination of such service with the
Company and the Bank, and any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of actions, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from Officer’s employment or service with
and/or termination from the Company, the Bank or any subsidiary or affiliate
thereof.
 
(ii)           Notwithstanding the foregoing, neither the Company nor the Bank
releases Officer from any claims it may have: (A) pursuant to the terms of this
Agreement; or (B) arising from the conviction of Officer of a crime or a
determination of intentional wrongdoing by a federal or state regulatory agency
or a court of competent jurisdiction related to Officer’s service as an employee
or officer the Company or the Bank, provided such conviction or determination
relates to a matter that has caused substantial economic damage to, or
substantial injury to the business reputation of, the Company and/or the Bank.
 
(iii)           The Company and the Bank agree not to institute, nor have the
Company or the Bank instituted, a lawsuit against Officer based on any waived
claims or rights as set forth above.
 
5.           Indemnification.    The Company and the Bank agree to indemnify
Officer, to the fullest extent permitted under applicable law as provided in the
Company’s Articles of Incorporation, Bylaws and the Bank’s directors’ and
officers’ liability insurance policy, against all expenses and liabilities
reasonably incurred by Officer in connection with or arising out of any action,
suit or proceeding which Officer may be involved by reason of having been an
officer or employee of the Company or the Bank.
 
 
4

--------------------------------------------------------------------------------

 
6.           Non-Disparagement.  The parties agree that they will not disparage
or make derogatory or untruthful comments about each other or the Company’s or
the Bank’s present and former officers, directors, employees, agents, or
attorneys, or their business practices.  The provisions of this Section 6 shall
not apply to any truthful statement required to be made by Officer, the Company
or the Bank as the case may be, in any legal proceeding or governmental or
regulatory investigation or inquiry.


7.           Confidentiality.  Officer acknowledges that Officer has had access
to trade secrets and other confidential information regarding the Company and
the Bank and their businesses that are unique and irreplaceable, and that the
use of such trade secrets and other confidential information by a competitor or
other persons who are not affiliated with the Company or the Bank, would cause
irreparable harm to the Company and the Bank.  Accordingly, Officer shall not
disclose to any person or use to the detriment of the Company, the Bank or any
affiliate such trade secrets or other confidential information (except as
required by law).  Confidential information includes any information, whether or
not reduced to written or other tangible form, which: (i) is not generally known
to the public or within the industry, or (ii) has been treated by the Company or
the Bank as confidential or proprietary.  The restrictions of this Section 7
shall not apply to any disclosure of otherwise confidential information that is
required to be disclosed by law or by court order or government order, provided
that the Officer: (i) promptly notifies the Company or the Bank of any such
disclosure requirement so that the Company or the Bank may seek an appropriate
protective order (or other appropriate protections); and (ii) provides
reasonable assistance (at no cost to Officer) in obtaining such protective order
or other form of protection.


8.           Return of Property.  As of the Date of Termination, Officer agrees
to return to the Bank all of the Company’s and the Bank’s property in her
possession.


9.           Injunctive Relief.  The parties hereto recognize that irreparable
injury will result to the Company and the Bank, their businesses and properties
in the event of Officer’s breach of any covenants or agreements contained
herein.  The Company and the Bank shall be entitled, in addition to any other
remedies and damages available to it, to an injunction prohibiting Officer from
committing any violation or threatened violation of this Agreement.


10.           Time to Consider and Rescind.  Officer also acknowledges that
Officer is hereby given seven (7) days from the date Officer signs this
Agreement to change her mind and revoke this Agreement (the “Revocation
Period”).  If Officer does not revoke this Agreement within the Revocation
Period, this Agreement shall become final and binding on the day following the
cessation of the Revocation Period.  Any notice to revoke this Agreement will be
deemed properly given or made if personally delivered or, if mailed, when mailed
by registered or certified mail, postage prepaid to the President and Chief
Executive Officer of the Bank at his principal business office pursuant to
Section 11 of this Agreement.


11.           Notice.  Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, at
the address listed below or at other address as specified to the other party:
 

 
5

--------------------------------------------------------------------------------

 

If to Officer:
 
Most recent address on file.


If to the Bank or the Company


Sunshine Bank
102 West Baker Street
Plant City, Florida 33563


Attention: Andrew S. Samuel, President and Chief Executive Officer


12.           General Provisions.
 
(a)           Non-Assignability.  This Agreement may not be assigned by Officer.
 
(b)           Binding on Successors.  The terms of this Agreement shall be
binding upon the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
 
(c)           Final Agreement.  This Agreement and the SERP represent the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral.  The terms of this
Agreement may be changed, modified or discharged only by an instrument in
writing signed by the parties hereto.
 
(d)           Governing Law.  This Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of Florida,
without reference to its principles of conflicts of law.
 
(e)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, will be
deemed an original and all of which counterparts, taken together, will
constitute but one and the same agreement.
 
(f)           Severability.  Any term or provision of this Agreement which is
held to be invalid or unenforceable will be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.
 
(g)           Tax Withholding.  The Bank shall withhold from the amounts payable
under this Agreement and the SERP such federal, state and/or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
 
 [Signature Page to Follow]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the date
set forth above and Officer hereby declares that the terms of this Agreement
have been completely read, are fully understood, and are voluntarily accepted
after complete consideration of all facts and legal claims.
 
PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN AND
UNKNOWN CLAIMS.
 
THE COMPANY AND THE BANK HEREBY ADVISE OFFICER TO CONSULT WITH AN ATTORNEY
BEFORE EXECUTING THIS AGREEMENT.
 







   
SUNSHINE BANCORP, INC.
             
By:
 /s/ Andrew S. Samuel  
Name:
Andrew S. Samuel
 
Title:
President and Chief Executive Officer






   
SUNSHINE BANK
             
By:
 /s/ Andrew S. Samuel  
Name:
Andrew S. Samuel
 
Title:
President and Chief Executive Officer








   
OFFICER
                 /s/ Vickie Houllis    
Vickie Houllis
     






















 
7

--------------------------------------------------------------------------------

 
